Citation Nr: 1221043	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service from June to October 1983 as a Cadet at the United States Coast Guard Academy and from February 1989 to April 1995 with the United States Army.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  In May 2011, the Board remanded the claim for further development.  The requested development has been completed and the case is once again before the Board for adjudication.


FINDING OF FACT

A prostate disorder, diagnosed as chronic prostatitis/chronic pelvic pain syndrome (CP/CPPS) was not manifested in service, not shown for years, and is unrelated to service, to include service in Southwest Asia.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017(a), 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

The Veteran maintains that a chronic prostate disorder, including CP/CPPS, status/post transurethral resection of the prostate (TURP), and a disorder which causes human seminal plasma hypersensitivity in his spouse, is directly related to his period of active service.  Specifically, he contends his currently-diagnosed prostate disorder is due to in-service chemical exposure, to include oil fires, and began during active service shortly after his service in the Persian Gulf War.

At a hearing before the Board, he maintained that he guarded areas where he was totally exposed to burning untreated crude oil which cause his prostate disorder.  He reflected that he experienced urinary symptoms while on active duty but did not seek treatment and self-medicated with cranberry juice.  He reported that the symptoms became progressively worse and he eventually underwent a TURP about five years previously.

Undiagnosed Illness

For claims related to undiagnosed illness, VA is authorized to pay compensation to any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, if the disability became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of disability of 10 percent or more prior to December 31, 2011.  Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to any known clinical diagnosis.  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; or any diagnosed illness found by VA to warrant a presumption of service connection.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If there is a diagnosis for the claimed disability, it is not an undiagnosed illness and the claim will be evaluated under the usual provisions for service connection.  

The Veteran asserts service connection is warranted for a prostate disorder under the presumptions pertaining to an undiagnosed illness; however, he has been diagnosed with CP/CPPS.  Since CP/CPPS is a diagnosed condition, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Direct Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are negative for complaints of, treatment for, or a diagnosis related to a chronic prostate disorder.  Furthermore, the Veteran himself denied a history of frequent or painful urination on Reports of Medical History dated May 1993 and March 1995, and his genitourinary system was clinically evaluated as normal in both instances.  At the Board hearing, he denied ever seeking treatment for symptoms related to the prostate or urinary system in service.  Therefore, service records do not show a chronic prostate disorder.

Next, post-service evidence does not reflect prostate symptomatology for several years after service discharge.  Specifically, in November 2007, the Veteran complained of increasing urinary frequency for the past several weeks.  This suggests an onset more contemporaneously with the treatment rather than with service two years previously.  He was placed on a regimen of Cipro for one week, and reported getting approximately 90 percent better.  

At the time, urological examination was notable only for marked prostatic inflammation and tenderness at the base, bilaterally.  The private physician diagnosed acute prostatitis.  The diagnosis of an "acute" onset also suggests symptoms more contemporaneously with treatment rather than a chronic disorder since service.

In January 2000, the Veteran reported a recurrence of urinary frequency and urgency.  He was diagnosed with possible prostatitis and prostatic enlargement.  He underwent a cytoscopy in March 2000.  In December 2001, he underwent a transurethral incision of the prostate (TUIP) and, after initial success, a TURP in August 2006.  

The November 2007 note is the first recorded symptomatology related to a prostate disorder, coming some 2 years after service separation.  Of note, the disorder at that time was found to be acute, rather than chronic.  Therefore, the medical evidence does not reflect continuity of symptomatology.

Next, the Board has considered the lay evidence as it pertains to the issue of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a prostate disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to the prostate (urinary frequency, constriction) after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous symptoms of a prostate disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

As discussed above, competent medical evidence does not reflect complaints or treatment for urinary frequency and obstruction, or any other prostate condition, until approximately November 1997, over two years following the Veteran's separation from service.  

The Board emphasizes the multi-year gap between discharge from active duty service (1995) and initial reported symptoms related to a prostate disorder in 1997 (a 2-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

The Board also notes the inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, he contends he has suffered from urinary frequency and obstruction since his return from the Persian Gulf War in 1993; however, the Board observes that he denied a prior history of frequent or painful urination in both May 1993 and March 1995.   

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Further, the Board finds that the contemporaneous history reported by the Veteran denying symptoms is of more probative value than the more recent assertions and history given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for several years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the weight of the competent evidence does not attribute the Veteran's prostate disorder to active duty, despite his contentions to the contrary.  In considering this aspect of the claim, there are a number of conflicting medical opinions of record.

In an October 2005 VA examination, the VA examiner opined that the urinary tract symptoms and prostatitis "appear to be directly related to [the Veteran's] Gulf War experience."  However, the examiner provided no rationale or discussion of clinical evidence in support of this opinion.  

In a July 2006 addendum, the VA examiner opined that the Veteran had a known diagnosis of chronic prostatitis, but that it was not known whether he had chronic bilateral prostatitis or CP/CPPS.  The examiner further explained that the spousal complaint of burning seminal fluid was an allergic medical condition of the spouse and was not a medical condition of the Veteran.  The examiner did not, however, provide a rationale for the positive etiological opinion he had previously rendered.

The Veteran provided a statement dated April 2008 from Dr. M.T., a private urologist.  In his statement, Dr. M.T. noted the Veteran's history, including the October 2005 VA examination report.  Dr. M.T. noted that while he "cannot comment upon [the Veteran's] rare syndrome in and of itself," he remarked "it is very reasonable to think that [the Veteran's] urologic problems were related to his Gulf War activities and exposures."  While Dr. M.T. based this opinion on the opinion expressed by the October 2005 VA examiner, but provided no further rationale.

Following the submission of a number of internet articles in support of his claim, the Veteran was provided a second VA examination in May 2011.  The VA examiner reflected that it was less likely as not that the Veteran's chronic prostatitis was related to in-service chemical exposure, including burning petroleum, noting there was no conclusive evidence for this condition to be related to chemical exposure.  In June 2011, the VA examiner reached a similar conclusion, again noting there was no compelling medical evidence for the association of the Veteran's complaints for persons exposed to oil well fires and resulting smoke and chemical exposure.

Finally, in light of the conflicting evidence described above, the Board sought a Veterans Health Administration (VHA) medical opinion from a urology specialist, and received this opinion in February 2012.  In his opinion, the urologist determined that the Veteran's symptoms best fit a diagnosis of CP/CPPS, which is thought to be multifactorial though a direct etiology was difficult to identify.  

The specialist noted that this could result in some men following an episode of acute bacterial prostatitis, but this would not appear to be service-related.  Furthermore, the physician noted that while there are some theories that initiating agents in CP/CPPS include potential environmental factors, there is no evidence in the literature linking particular agents in the Gulf War to CP/CPPS.  Finally, with regards to seminal plasma hypersensitivity, the VA physician noted that "there is little clinical data in the chart in regard to this issue, mainly as the symptoms are with the spouse . . . ."

In deciding whether the Veteran's CP/CPPS is etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds the positive opinions contained in the October 2005 VA examination report and April 2008 private medical statement are outweighed by the February 2012 medical opinion from a specialist.  

First, the two positive opinions (October 2005 and April 2008) provide no rationale that a prostate disorder is related to service.  Similarly, two negative opinions (May 2011 and June 2011) also provide no rationale for finding that a prostate disorder is not related to service.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In comparison, the February 2012 opinion by a VHA medical specialist contains a rationale for the negative opinion, namely citing a review of medical literature, and also included copies of the medical articles cited in the opinion.  The VHA medical opinion also noted the Veteran's affirmative denial of urologic symptoms during his time in service.  As such, the Board assigns greater probative weight to the February 2012 VHA medical opinion that his current prostate disorder is not related to service.  

The Board acknowledges that the Veteran himself has claimed that he suffers from a prostate disorder as a result of his active service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a prostate disorder, diagnosed as CP/CPP, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal, by service records obtained and associated with the claims file, and by the findings of the medical specialist.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In weighing the evidence, information the Veteran obtained from the internet has also been considered; however, while the submitted articles address the subject matter asserted in the claim, the Board finds that they are not probative evidence upon which service connection may be granted.  He has not alleged that he participated in any research study discussed in the articles.  Further, as noted above, a specialist specifically reviewed the Veteran's medical history and reached the conclusion that his current prostate disorder is not related to active service.  

As a final note, the Board has considered whether service connection is warranted for a sperm abnormality responsible for seminal plasma hypersensitivity in his spouse.  However, as discussed above, the competent medical evidence indicates such symptomatology represents an allergic condition experienced by the Veteran's spouse and not the Veteran himself.  Service connection is not warranted for a condition suffered by the Veteran's spouse.  See generally 38 C.F.R. § 3.4(b) (2011) (basic entitlement to disability compensation exists if the veteran is disabled as the result of a personal injury or disease while in active service) (emphasis added).

Accordingly, after considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection for a prostate disorder.  As such, the benefit of the doubt rule does not apply, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist him in locating additional records has been satisfied.  

Next, the claim was remanded by the Board in May 2011 for additional development, specifically outstanding treatment records, additional notice provided to the Veteran, and a medical opinion.  

The Veteran was provided additional notice in May 2011, and all outstanding VA and private treatment records have been obtained and associated with the claims file.  Furthermore, additional opinions were obtained in May and June 2011 and February 2012.  The Board finds these opinions are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds there has been substantial compliance with the May 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a prostate disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


